Petition for Writ of Mandamus Denied and Majority, Concurring, and
Dissenting Opinions filed June 5, 2014.




                                     In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00365-CV

                     IN RE EURECAT US, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-25700

                            MAJORITY OPINION

      On May 9, 2014, relator Eurecat US, Inc. filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this Court to compel the Honorable Jaclanel
McFarland, presiding judge of the 133rd District Court of Harris County, to vacate
a September 20, 2013 protective order and also to vacate an April 29, 2014 order
denying relator’s emergency motion to reconsider that protective order.
      Relator has not satisfied its burden to demonstrate entitlement to mandamus
relief. Accordingly, we deny relator’s petition for writ of mandamus.


                                  PER CURIAM

Panel consists of Justices Jamison, McCally, and Busby (Busby, J., concurring)
(McCally, J., dissenting).




                                         2